Case 1:15-cv-03355-BMC-PK Document 57 Filed 09/17/20 Page 1 of 3 PageID #: 726




                                                 September 17, 2020

VIA ECF FILING

The Honorable Peggy Kuo
Magistrate Judge
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:        In re: Propecia (Finasteride) Products Liability Litigation
                  Kelly S. Pfaff, Individually, on Behalf of J.A.P. and C.P., minors, and as Trustee
                  of the Pfaff Family Trust v. Merck & Co., Inc. and Merck Sharp & Dohme Corp.
                  Case No. 1:15-cv-3355
                  Update to Joint Status Report on Unresolved Discovery Dispute: Request for
                  Status Conference and Briefing

Dear Magistrate Judge Kuo:

         Defendants Merck & Co., Inc. and Merck Sharp & Dohme Corp. (“Merck”) submit this
letter to seek the Court’s intervention in unresolved discovery disputes, outlined in the July 31,
2020 Joint Status Report (ECF No. 48), and to request a status conference to discuss a briefing
schedule.

        This case has progressed through discovery. Plaintiffs submitted Plaintiff Profile Forms
(“PPF”) certified by Plaintiff Kelly Pfaff and produced documents pursuant to this Court’s
Practice Procedure Order (“PPO”) No. 5. See PPO 5 at 26–28 (ECF No. 128-1, 1:12-md-02331).
Additionally, Merck deposed Kelly Pfaff on February 11, 2020. Her sworn deposition testimony
revealed significant discoverable information had not been produced before the deposition, as
had been requested as part of the PPF process and the notice to Ms. Pfaff’s deposition. This
included (1) Electronically Stored Information (“ESI”) from Decedent John Pfaff’s electronic
devices, including his primary iPhone device and an iPad affiliated with his work emails account,
and (2) correspondence by Ms. Pfaff with Lee Meisel with whom she discussed Propecia, Mr.
Pfaff’s alleged injuries, and her lawsuit against Merck.

        On February 24, 2020, Merck submitted a letter to Plaintiffs’ counsel requesting prompt
service of these materials. On July 30, 2020, Plaintiffs produced a limited amount of ESI from
Mr. Pfaff’s iPhone, including a voicemail left by Kelly Pfaff the morning of his death discussing
Mr. Pfaff’s behavior and referencing a dispute they had earlier that day. This critical evidence
was not produced until nearly six months after Ms. Pfaff’s deposition and nearly four years after
Plaintiffs’ initial PPF was served. Additionally, as recent as September 11, 2020, Plaintiffs
produced nearly 800 pages of documents from Mr. Pfaff’s Gmail account—a source previously
known to Plaintiffs but from which a complete search for relevant and discoverable information
has not been made. Counsel indicated that they were unable to complete the search because they
                                                   CHARLES F. MORROW                         Suite 500
                      PO Box 171443                     901.680.7317                         6075 Poplar Avenue
             Memphis, TN 38187-1443             Chip.Morrow@butlersnow.com                   Memphis, Tennessee 38119


                                      T 901.680.7200 • F 901.680.7201 • www.butlersnow.com
                                                      BUTLER SNOW LLP
Case 1:15-cv-03355-BMC-PK Document 57 Filed 09/17/20 Page 2 of 3 PageID #: 727

Page 2


were “locked out” of the account. Plaintiffs’ counsel also informed Merck that Mr. Pfaff
maintained two other email accounts that have not been mined for data.

        Merck requests complete forensic copies of Mr. Pfaff’s electronic devices, as well as
other ESI in Plaintiffs’ possession, custody, and control. As Merck has explained during the
multiple meet-and-confer communications with Plaintiffs’ counsel, the forensic copies are
necessary, in part, because to date, Plaintiff has not, despite multiple requests, provided detailed
information regarding the methods, search terms, date ranges, and the like used to search the
devices, without which Merck has been unable to verify whether the limited amount of
information produced to date encompasses the entirety of relevant and discoverable information
from those devices. These devices and the ESI contain highly relevant information probative of
Mr. Pfaff’s mental and emotional state, which Plaintiffs put at issue by filing this lawsuit
alleging Merck’s prescription medication Propecia caused Mr. Pfaff to commit suicide. See
Compl. ¶¶ 2–3 (ECF No. 1).

        Further, Plaintiffs have improperly withheld correspondence between Plaintiff Kelly
Pfaff (wife of John Pfaff) and Lee Meisel1, claiming it is privileged due to Mr. Meisel’s alleged
retention as a consulting expert.2

        The parties have conferred for several months and have been unable to resolve these
ongoing disputes. The amount of correspondence between the parties3 as well as the importance
and complexity of these issues would easily exceed the Court’s three-page limit for pre-motion
letters. Merck therefore requests a telephonic conference with the Court, followed by an
opportunity for full briefing as the Court deems appropriate in order to fully apprise the Court of
the dispute and set forth the parties’ respective positions.

                                                       Respectfully submitted,

                                                       /s/ Charles F. Morrow
                                                       Charles F. Morrow
                                                       Alyson B. Jones
                                                       W. McDonald Plosser
                                                       chip.morrow@butlersnow.com
                                                       alyson.jones@butlersnow.com
                                                       mac.plosser@butlersnow.com
                                                       Butler Snow LLP
                                                       6075 Poplar Avenue, Suite 500
                                                       Memphis, TN 38119
                                                       (901) 680-7200
         1
          Mr. Meisel is the father of a former Propecia plaintiff but also has degrees in law, medicine, and public
health. He has also had extensive involvement with the Post-Finasteride Syndrome Foundation.
         2
           When Merck requested additional information from Plaintiffs’ counsel as to Mr. Meisel’s expertise and
the nature of his retention (i.e., to provide some basis as to what qualified Mr. Meisel as an expert), counsel declined
to do so. Further, Plaintiffs’ counsel made no attempt to “claw back” or assert privilege with respect to the
correspondence between Ms. Pfaff and Mr. Meisel already produced.
         3
             The correspondence alone will generate over 30 exhibits.
Case 1:15-cv-03355-BMC-PK Document 57 Filed 09/17/20 Page 3 of 3 PageID #: 728

Page 3


                                              Matthew T. McLaughlin, Esq.
                                              mtmclaughlin@venable.com
                                              Michael A. Guerra, Esq.
                                              maguerra@venable.com
                                              Venable LLP
                                              Rockefeller Center
                                              1270 Avenue of the Americas, 25th Floor
                                              New York, NY 10020
                                              Telephone: (212) 307-5500
                                              Facsimile: (212) 307-5598

                                              Counsel for Merck & Co., Inc. and Merck Sharp &
                                              Dohme Corp.


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this date I have caused the foregoing to be electronically filed

with the Clerk of the Court using the ECF system which sent notification of such filing to all

registered attorneys.

                                              s/ Charles F. Morrow
